 1 Robert B. Zelms, Arizona Bar No. 018956
    rbz@manningllp.com
 2 Chrisanne Gultz, Arizona Bar No. 034482
 3  cxg@manningllp.com
   MANNING & KASS
 4 ELLROD, RAMIREZ, TRESTER LLP
   3636 North Central Avenue, 11th Floor
 5
   Phoenix, Arizona 85012
 6 Telephone: (602) 313-5469
   Facsimile: (602) 313-5499
 7
 8 Attorneys for Defendant American Airlines,
   Inc.
 9
10                            IN THE UNITED STATES DISTRICT COURT
11
                                       DISTRICT OF ARIZONA
12
     Iris Weiss and Nathan Weiss, her husband,
13                                                     Civil Action No.:
14                      Plaintiffs,

15             v.                                      NOTICE OF REMOVAL
16
   American Airlines, Inc., a Delaware                 (Arizona Superior Court, Maricopa County
17 Corporation,                                        Case No. CV2019-090233)
18                      Defendant.
19
20
21            Pursuant to 28 U.S.C. §§1332(a), 1441(a), 1446 and the applicable Local Rules of the
22
     District of Arizona, Defendant American Airlines, Inc. (“American Airlines”), hereby
23
     removes the above-captioned civil action from the Superior Court in and for Maricopa
24
25 County, State of Arizona, to the United States District Court for the District of Arizona. In
26 support thereof, American Airlines states as follows:
27
              1.        On or about March 25, 2019, Plaintiffs, Iris Weiss and Nathan Weiss
28


     4832-7579-8933.1                              1
 1 ("Plaintiffs"), filed an Amended Complaint in the Superior Court in and for Maricopa County,
 2 State of Arizona, against American Airlines. American Airlines was served by Process Server
 3
   with the Summons and Complaint on or about March 28, 2019. American Airlines filed its
 4
   Answer on April 17, 2019.
 5
 6            2.        In accordance with the procedure set forth in 28 U.S.C. §1446(a), a copy of the
 7 Amended Complaint served upon American Airlines in the state court action is attached hereto
 8
   as Exhibit A. A copy of the Answer is attached as Exhibit B.
 9
         3.     This Notice of Removal is timely filed in accordance with 28 U.S.C. §§1441(b)
10
11 and 1446.
12            4.        Plaintiffs are individuals who claim to be residents of Maricopa County,
13
     Arizona. (Complaint, ¶1).
14
              5.        American Airlines is a Delaware corporation with its principal place of business
15
16 in Fort Worth, Texas.
17            7.        Therefore, for purposes of removal jurisdiction, Plaintiffs are citizens of
18
     Arizona, and American Airlines is a citizen of Delaware and a citizen of Texas. Thus,
19
     complete diversity of citizenship exists between Plaintiffs and Defendant.
20
21            8.        Plaintiffs' Complaint does not allege a damages amount, but on April 29, 2019,

22 counsel for Plaintiffs indicated that Plaintiffs seek at least $135,000 in medical expenses.
23
     Exhibit C.
24
              9.        As authorized by 28 U.S.C. §1441, removal is based on the district court’s
25
26 original jurisdiction under 28 U.S.C. §1332, because diversity of citizenship between the
27 parties exist and the amount in controversy exceeds Seventy-Five Thousand Dollars
28


     4832-7579-8933.1                                   2
 1 ($75,000.00) not including interest and attorneys' fees.
 2            10.       The undersigned has served the notice of the removal of this action on Plaintiff
 3
     by serving Plaintiff’s counsel with this notice of removal and by filing a copy of this notice of
 4
     removal with the Superior Court in and for Maricopa County, Arizona.
 5
 6            11.       True copies of all process, pleadings and orders which have been served or filed
 7 in this case are attached hereto and filed herewith as Exhibit D.
 8
           12.    As this action asserts a claim between diverse parties for an amount greater than
 9
   the jurisdictional threshold, the requirements of 28 U.S.C. §1332 have been satisfied and
10
11 removal to this Court is proper.
12            WHEREFORE, Defendant American Airlines, Inc. respectfully requests that this case
13
     be entered upon the docket of the United States District Court for the District of Arizona,
14
     pursuant to 28 U.S.C. §§1441 and 1446.
15
16            RESPECTFULLY SUBMITTED this 22nd day of May, 2019.
17                                               MANNING & KASS
18                                               ELLROD, RAMIREZ, TRESTER LLP

19
                                                 By:         /s/ Robert B. Zelms
20
                                                       Robert B. Zelms
21                                                     Chrisanne M. Gultz
                                                       Attorneys for Defendant American Airlines,
22                                                     Inc.
23
24
25
26
27
     ...
28
     ...

     4832-7579-8933.1                                   3
 1                                        CERTIFICATE OF SERVICE
 2                      I hereby certify that on this 22nd day of May, 2019, I electronically filed the
 3     foregoing, using the CM/ECF system, which served the following CM/ECF participant:
 4
   Robert L. Greer
 5 Law Offices of Riggs Ellsworth & Porter, PLC
   1423 South Higley Road, Suite 113
 6
   Mesa, Arizona 85206-3449
 7 rlgreer@riggslaw.com
   Attorneys for Plaintiffs
 8
 9
     By: /s/ Lupe A. Chavez
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     4832-7579-8933.1                                      4
